On January 9, 2008, the Defendant was sentenced for Count I: Criminal Endangerment, a felony, in violation of Section 45-5-207, MCA, Ten (10) years to Montana State Prison, to run concurrent with the sentence in DC-06-528; for Count II: Criminal Endangerment, a felony, in violation of Section 45-5-207, MCA, Ten (10) years to Montana State Prison, consecutive to Count I and consecutive to the sentence in DC-06-528; for Count III: Criminal Endangerment, a felony, in violation of Section 45-5-207, MCA, Ten (10) years with Two (2) years suspended to Montana State Prison, consecutive to Counts I and II, the last two years shall be suspended; for Count IV: Criminal Endangerment, a felony, in violation of Section 45-5-207, MCA, Ten (10) with Ten (10) years suspended to Montana State Prison, consecutive to Counts I, II and III; Count VII: Assault With Bodily Fluid, a misdemeanor, in violation of Section 45-5-214, MCA, to One (1) year at Missoula County Detention Center, concurrent with Count I and concurrent with the sentence in DC-06-528; and other terms and conditions given in the Judgment on January 9, 2008.
On November 8, 2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”). The Division had denied the Defendant’s late Application for Review of Sentence in this matter on May 24,2013. However, upon good cause shown from the Defendant’s counsel, the Division reversed its decision and agreed to hear the late Application.
The Defendant was present by Vision Net from the Helena Pre-Release Center in Helena, Montana, and was represented by Mathew M. Stevenson, Attorney at Law. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from *88a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 12th day of December, 2013.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 8th day of November, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.